Citation Nr: 0634601	
Decision Date: 11/08/06    Archive Date: 11/27/06

DOCKET NO.  05-28 545	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to an increased (compensable) rating for 
fibrocystic breast disease.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The veteran had active service from July 1976 to July 1983, 
from August 1991 to December 1991, and from August 1994 to 
December 1994.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from decisions of April 2002, May 2003 and 
January 2005 by the Department of Veterans Affairs (VA) San 
Diego, California Regional Office (RO).  The case 
subsequently came under the jurisdiction of the RO in Reno, 
Nevada.   

A personal hearing was held before the undersigned Veterans 
Law Judge, who was sitting in Las Vegas, Nevada in May 2006.


FINDING OF FACT

Resolving all reasonable doubt in favor of the veteran, the 
Board finds that the fibrocystic breast disease results in 
pain and tenderness on examination.  


CONCLUSION OF LAW

The criteria for a 10 percent rating, but not in excess 
thereof, for fibrocystic breast disease are met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.118, Diagnostic Code 7804 
(2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Initially, the Board finds that the content requirements of a 
duty to assist notice have been fully satisfied.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Letters from the 
RO dated in August 2002 and May 2004 provided the veteran 
with an explanation of the type of evidence necessary to 
substantiate her claim, as well as an explanation of what 
evidence was to be provided by her and what evidence the VA 
would attempt to obtain on his behalf.  In addition, the 
letter of May 2004 specifically told the veteran to submit 
any additional evidence that she had in her possession.  The 
record also reflects that in March 2006 the RO provided 
notice with respect to the initial-disability-rating and 
effective-date elements of the claim. See Dingess v. 
Nicholson, 19 Vet. App. 473(2006).  The VA has no outstanding 
duty to inform the appellant that any additional information 
or evidence is needed.

The veteran's initial duty to assist letter was not provided 
prior to the adjudication of her claim.  However, the claim 
was readjudicated subsequent to the issuance of the letters, 
and the veteran has not complained of any prejudice due to 
the timing of the letters.  Accordingly, the Board concludes 
that the appeal may be decided without further notification.  

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue has been obtained.  The 
veteran was afforded VA examinations.  Her post service 
treatment records have been obtained.  She has had a hearing.  
The Board does not know of any additional relevant evidence 
which is available but has not been obtained.  For the 
foregoing reasons, the Board concludes that all reasonable 
efforts were made by the VA to obtain evidence necessary to 
substantiate the veteran's claim.  Therefore, no further 
assistance to the veteran with the development of evidence is 
required.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity in civil occupations.  See 38 U.S.C.A. 
§ 1155.  Separate diagnostic codes identify the various 
disabilities.  

Under Diagnostic Code 7628, benign neoplasms of the 
gynecological system or breast are rated according to 
impairment in the function of the urinary or gynecological 
systems, or skin.  

The Board finds that the diagnostic code most appropriate for 
rating the symptoms in the present case is Diagnostic Code 
7804, for rating superficial scars.  
The Board notes that, effective August 30, 2002, VA revised 
the criteria for diagnosing and evaluating skin disabilities, 
Diagnostic Code Series 7800.  67 Fed. Reg. 49596 (July 31, 
2002).  Under the old version, a 10 percent evaluation is 
warranted for superficial scars that are tender and painful 
on objective demonstration.  38 C.F.R. § 4.118, Diagnostic 
Code 7804.  

Effective August 30, 2002, the regulations pertaining to the 
evaluation of scars were changed.  Under that revised code, 
scars which are painful on examination are rated 10 percent 
disabling.  

The Board has considered the full history of the disorder.  
Service medical records show treatment on a number of 
occasions for cysts of the breasts.  For example, a service 
medical record dated in August 1994 shows that she had mild 
cystic changes bilaterally and mild tenderness.  

In May 1995, the veteran filed a claim for service connection 
for fibrocystic disease of the breasts.  In a decision of 
April 1996, the RO granted service connection for fibrocystic 
breast disease and assigned a noncompensable rating.  The RO 
confirmed the noncompensable rating in decisions of April 
2002 and May 2003.  The veteran then perfected the current 
appeal.

During the hearing held before the undersigned Veterans Law 
Judge in May 2006, the veteran testified that she had surgery 
in service to aspirate a cyst in her breast, and that she 
still had ongoing treatment with periodic ultrasounds and 
monitoring of any nipple discharge, swelling and pain.  She 
said that she had pain when wearing a bra, and her breasts 
hurt constantly.  She expressed her opinion that the RO had 
rated the disorder under the wrong diagnostic code.  

After reviewing the evidence which is of record, the Board 
notes that there is conflicting evidence as to whether the 
fibrocystic disease results in pain and tenderness.  As was 
noted above, mild tenderness was noted in her service medical 
records.  More recently, the report of a disorders of the 
breast examination conducted by the VA in March 2003 shows 
that the veteran reported that she had occasional breast 
pain, though it was not severe enough for her to use anything 
to treat it.  She reported that she first started having 
breast pain in the 1980's.  Following examination, the 
pertinent diagnosis was fibrocystic breasts.  

The report of a VA examination conducted in October 2004 
shows that the veteran reported having intermittent breast 
discomfort.  It was noted that she had a history of 
fibrocystic breast disease which she described as causing 
tenderness with diffuse nodularity.  On examination, there 
were a few areas of diffuse nodularity, but the breasts were 
nontender to palpation.  In an addendum it was noted that an 
ultrasound was performed and showed two cysts present in the 
right breast, and two cysts in the left breast.    

A June 2005 VA medical treatment records show that 
examination showed that the breasts had no tenderness.  
However, a VA medical treatment record dated in August 2005 
reflects that the veteran reported a complaint of having 
bilateral tender breasts.  Physical examination noted 
positive tenderness bilaterally.  The assessment was 
bilateral tender breast with clumps of glands difficult to 
evaluate will order diagnostic mammogram and ultrasound.  

Resolving all reasonable doubt in favor of the veteran, the 
Board finds that the fibrocystic breast disease results in 
pain and tenderness on examination.  Accordingly, the Board 
concludes that the criteria for a 10 percent rating for 
fibrocystic breast disease are met under Diagnostic Code 
7804.  The Board further finds, however, that there is no 
basis for assigning a rating higher than 10 percent.  The 
fibrocystic disease has not required a mastectomy so as to 
warrant a higher rating under Diagnostic Code 7626.  Also, 
the cysts are not malignant so as to warrant a rating under 
Diagnostic Code 7627.  Accordingly, the Board concludes that 
a 10 percent rating is the highest which may be assigned.  




ORDER

A 10 percent rating, but not in excess thereof, for 
fibrocystic breast disease is granted, subject to the law and 
regulations applicable to the payment of monetary benefits.



____________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


